DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                    Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney Norman Freda on 3/7/2022. The application has been amended as follows:

In the claims:

1. (Currently Amended)  A method for operating a brushed direct current electric motor, comprising: 
receiving an input signal indicating at least one of (i) a requested rotational speed of the brushed direct current electric motor and (ii) a requested output motor voltage to drive the brushed direct current electric motor; determining an output duty cycle depending on the received input signal; determining an output frequency depending on the determined output duty cycle; generating a pulse width modulated output signal with the determined output duty cycle 
and the determined output frequency to drive the brushed direct current electric motor; and driving the brushed direct current electric motor via the generated pulse width modulated 
output signal; wherein determining the output frequency includes:  
comparing the determined output duty cycle with at least one predefined output 
duty cycle threshold; determining the output frequency is a first operating frequency if the determined output duty cycle is less than or equal to the at least one predefined output duty cycle threshold; and determining the output frequency is a second operating frequency, which is different than the first operating frequency, if the determined output duty cycle is higher than the at least one predefined output duty cycle threshold. 
 
(Previously Presented)  The method according to claim 1, wherein the input signal is an analog signal providing an input voltage, and the output duty cycle is determined based on the input voltage of the analog signal. 
 
(Previously Presented)  The method according to claim 1, wherein: 
the input signal is a pulse width modulated input signal; the method further comprises determining an input duty cycle of the pulse width modulated 
input signal; and 
determining the output duty cycle includes applying a predefined transfer function to the determined input duty cycle of the pulse width modulated input signal. 
 
(Canceled)


 
(Currently Amended)  The method according to claim[[ 4]] 1, wherein the first operating frequency is higher than the second operating frequency. 
 
(Currently Amended)  The method according to claim[[ 4]] 1, wherein:  
the first operating frequency is higher than 15 kHz; and  the second operating frequency is lower than 5 kHz. 
 
(Canceled) 
 
(Currently Amended)  The method according to claim[[ 4]] 1, further comprising determining at least one of (i) a transition of the output frequency from the first operating frequency to the second operating frequency and (ii) a transition of the output frequency from the second operating frequency to the first operating frequency via at least one predefined hysteresis function. 
 
(Currently Amended)  The method according to claim[[ 4]] 1, wherein the at least one predefined output duty cycle threshold is defined between a lower duty cycle value of 55% and a higher duty cycle value of 75%.  
 
(Previously Presented)  The method according to claim 3, wherein applying the predefined transfer function includes providing at least one of (i) a non-linear correlation and (ii) a linear correlation between the determined input duty cycle and the output duty cycle. 
 
(Previously Presented)  The method according to claim 3, wherein determining the output duty cycle includes: 
determining that the determined input duty cycle falls within a first region of the transfer function, in which the output duty cycle is 0%, if the determined input duty cycle is lower than a 
low duty cycle threshold; determining that the determined input duty cycle falls within a second region of the transfer function, in which the output duty cycle is 100%, if the determined input duty cycle is higher than a high duty cycle threshold; and determining that the determined input duty cycle falls within a third region of the transfer function defined between the first region and the second region, in which the output duty cycle is correlated to the determined input duty cycle, if the determined input duty cycle is between the low duty cycle threshold and the high duty cycle threshold. 
 
(Previously Presented)  The method according to claim 1, wherein the method is performed at least one of continuously and uninterrupted during an operation of the brushed direct current electric motor. 
 
(Canceled) 
 
(Canceled)

(Canceled)
 
(Canceled)
 
(Currently Amended)  A device, comprising: 
a control unit; a brushed direct current electric motor controllable via the control unit; the control unit electrically connected to and operatively connected to the brushed direct current electric motor such that the brushed direct current electric motor is drivable via a pulse width modulated output signal generated by the control unit; and wherein the control unit is configured to: 
receive[[ an]] a pulse width modulated input signal indicating at least one of (i) a requested rotational speed of the brushed direct current electric motor and (ii) a requested output motor voltage to drive the brushed direct current electric motor; determine an input duty cycle of the received pulse width modulated input signal; determine an output duty cycle depending on the received pulse width modulated input signal via applying a predefined transfer function to the determined input duty cycle of the pulse width modulated input signal; determine an output frequency depending on the determined output duty cycle; generate the pulse width modulated output signal having the determined output duty 
cycle and the determined output frequency; and drive the brushed direct current electric motor via the generated pulse width modulated output signal. 
 
(Previously Presented)  The method according to claim 1, wherein:  
the input signal is a controller area network (CAN) input message; and  the output duty cycle is determined based on an input command of the CAN input message. 
 
(Previously Presented)  The method according to claim 1, wherein:  
the input signal is a local interconnect network (LIN) input message; and  the output duty cycle is determined based on an input command of the LIN input message. 
 
(Currently Amended)  The method according to claim[[ 4]] 1, wherein:  
the first operating frequency is substantially 20 kHz;  
the second operating frequency is substantially 1 kHz; and the at least one predefined output duty cycle threshold is defined between a lower duty 
cycle value of 60% and a higher duty cycle value of 70%. 

(Canceled)
 
(Previously Presented)  A method for operating a brushed direct current electric motor, comprising: receiving an input signal indicating at least one of (i) a requested rotational speed of the brushed direct current electric motor and (ii) a requested output motor voltage to drive the brushed direct current electric motor; determining an output duty cycle depending on the received input signal; determining an output frequency depending on the determined output duty cycle; generating a pulse width modulated output signal with the determined output duty cycle and the determined output frequency to drive the brushed direct current electric motor; and driving the brushed direct current electric motor via the generated pulse width modulated output signal; wherein determining the output frequency includes comparing the determined output duty cycle with at least one predefined output duty cycle threshold region. 


 
                                                  Allowable Subject Matter
3.	Claims 1-3, 5-6, 8-12, 17-20, 22 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Determining the output frequency is a second operating frequency, which is different than the first operating frequency, if the determined output duty cycle is higher than the at least one predefined output duty cycle threshold including remaining claim limitations. 
As per independent claim 17: Determine an output duty cycle depending on the received pulse width modulated input signal via applying a predefined transfer function to the determined input duty cycle of the pulse width modulated input signal including remaining claim limitations. 


 

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,433,507 to Makaran discloses a motor control system with PWM and duty cycle control.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.